Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 13 June 2022, with respect to claims 1 – 13, 18, 19, 21, 23, 25, 37, and 38 have been fully considered and are persuasive.  The previous rejection of said has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2005030531A1 to Pierce et al (“Pierce”).


Regarding claim 1, Pierce teaches a chassis for a security vehicle (V; see figs. 1, 3 at least), the chassis comprising: one or more lights (12); one or more radios (50); one or more antennas (16); wherein the chassis is mounted on top of the vehicle (as illustrated in figs. 1, 3; page 4, lines 20 – 24 at least).

Regarding claim 2, Pierce’s teaching, comprising: one or more bays (ports of item 56) for receiving a piece of equipment (item 56 in fig. 3’s intended use is for receiving a “piece of equipment); wiring between the bays for at least one of power and data; and an exterior housing (page 6, line 23 – page 7, line 21).

Claims 9 – 13, 18, 19, 21, 23, 25, 37, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9056676 B1 to Wang (“Wang”).

Regarding claim 9, Wang teaches a system for providing security functions to a vehicle (120), comprising: a chassis configured to be mounted on top of the vehicle (see figs. 1 – 8 at least), the chassis including a drone port (from vehicle roof mount; col. 11, line 66 - col. 12, line 8; col. 19, lines 19 - 27); and a drone (110) including a camera, wherein while the drone is positioned in the drone port, the camera of the drone is configured to capture images of objects outside of the chassis (col. 6, lines 5 – 11; col. 8, lines 58 – 62; col. 26, lines 18 – 22; col. 35, lines 15 - 25 at least).

Regarding claim 10, Wang’s teaching, wherein the drone port includes a window through which the camera of the drone is configured to capture the images of objects outside of the chassis (col. 6, lines 5 – 11; col. 8, lines 58 – 62; col. 26, lines 18 – 22; col. 35, lines 15 - 25 at least).

Regarding claim 11, Wang’s teaching, wherein the drone port is positioned at an end of the chassis (the drone may dock on any part of the vehicle chassis; col. 11, lines 66-67; col. 21, lines 22 - 35 at least).

Regarding claim 12, Wang’s teaching, wherein the end is configured to be mounted on a passenger side of the vehicle (the drone may dock on any part of the vehicle chassis; col. 11, lines 66-67; col. 21, lines 22 - 35 at least).

Regarding claim 13, Wang’s teaching, wherein the drone is configured to receive flight data comprising indicia of an object (surroundings of the vehicle) in the captured images to be tracked while the drone is positioned in the drone port (col. 59, lines 24 – 64).

Regarding claim 18, Wang’s teaching, wherein the drone is configured to launch from the chassis and automatically track the object based on the flight data (col. 24, lines 44 - 48; col. 28, lines 18 – 24; col. 29, lines 62 - 67).

Regarding claim 19, Wang’s teaching, wherein automatically tracking the object based on the flight data includes automatically positioning the drone at a position indicated in the flight data (col. 28, lines 43 – 50; col. 44, lines 2 – 6 at least).

Regarding claim 21, Wang’s teaching, wherein the camera of the drone is configured to capture image data after the drone launches from the chassis (col. 24, lines 44 - 48; col. 28, lines 18 – 24; col. 29, lines 62 - 67) and store the image data in memory with image data including the images captured while the drone is positioned in the drone port (col. 3, lines 45 – 54; col 23, lines 52 – 67 at least).

Regarding claim 23, Wang’s teaching, further comprising a mobile data terminal in communication with the drone, the mobile data terminal disposed within the vehicle and configured to transmit flight data to the drone while the drone is positioned in the drone port (see fig. 6; col. 7, lines 57 – 59; col. 23, lines 4 – 67).

Regarding claim 25, Wang’s teaching, wherein capturing the images comprises: processing image data comprising the captured images to detect the object in the image data (col. 66, lines 43 – 57); generating (transmitting via transmission module 1812) indicia of the detected object in the image data (col. 66, lines 51 - 57; and outputting (displaying) the indicia (image data) of the detected object from the drone (col. 50, lines 23 – 67).

Regarding claim 37, Wang teaches a method performed by a drone to provide security functions for a vehicle, the method comprising: capturing image data with a camera of the drone while the drone is positioned in a drone port of a chassis configured to be mounted on the vehicle (col. 6, lines 5 – 11; col. 8, lines 58 – 62; col. 26, lines 18 – 22; col. 35, lines 15 - 25 at least); receiving flight data comprising indicia of an object in the captured image data to be tracked (col. 59, lines 24 – 64).; launching from the chassis and tracking the object based on the received flight data (col. 24, lines 44 - 48; col. 28, lines 18 – 24; col. 29, lines 62 - 67).

Regarding claim 38, Wang’s teaching, wherein the image data is captured through a window of the drone port prior to launch (col. 35, line 35 – col. 36, line 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce as applied to claim1 above, directly or indirectly, and further in view of U.S. Patent No. 0956676 B1 to Wang (“wang”).

As discussed above, Pierce teaches all of the limitations of the base claim, but is not explicit on the chassis including a drone port (cl. 3), a camera to capture images outside of the chassis (cls. 5,6), and captured image storage (cl. 8).

However, Wang teaches, in a related art, a chassis that includes a drone port (from vehicle roof mount; col. 11, line 66 - col. 12, line 8; col. 19, lines 19 - 27), a camera (image capture device) to capture images (col. 6, lines 5 – 11; col. 8, lines 58 – 62; col. 26, lines 18 – 22; col. 35, lines 15 - 25 at least).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Pierce’s teaching by including a drone port and a camera to capture images as evidenced by Wang in order to gather information around the vehicle to perform specific functions.

As to claims 4, 6, and 7, both Pierce and Wang have been shown to teach a window (of vehicle 120 in Wang at least) that permits passage of light); and the port is positioned asymmetrically within the chassis (the drone port may be on any portion of the chassis [of vehicle 120] see at least figs. 5-8 in Wang).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663